      Case: 5:18-cr-00094-PAG Doc #: 98 Filed: 10/11/18 1 of 7. PageID #: 809




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                        ) CASE NO. 5:18-CR-094
                                                 )
                              Plaintiff,         )
                                                 ) CHIEF JUDGE PATRICIA A. GAUGHAN
               v.                                )
                                                 )
DONTE L. GIBSON,                                 )
                                                 )
AUDREY J. GIBSON, aka                            )
    AUDREY J. MARTIN, and                        )
                                                 )
LORI E. MARTIN,                                  )
                                                 )
                              Defendants.        )

                        PRELIMINARY ORDER OF FORFEITURE

       It appears to the Court that proper proceedings for the issuance of this Preliminary Order

of Forfeiture have been had in this case as follows:

       1.      On May 23, 2018, a 17-count Superseding Indictment (R. 61) was returned in the

above-captioned case. In pertinent part, defendants Donte L. Gibson, Audrey J. Gibson (aka

Audrey J. Martin), and Lori E. Martin were charged as follows:

       Count 1:       Defendants Donte Gibson and Audrey Gibson were charged with
                      Conspiracy to Distribute Fentanyl and Carfentanil [21 U.S.C. Sections
                      841(a)(1), 841(b)(1)(A) and 802(32)], in violation of 21 U.S.C. § 846.

       Count 13:      Defendants Donte Gibson, Audrey Gibson, and Lori Martin were charged
                      with Conspiracy to Commit Money Laundering [18 U.S.C. Sections
                      1956(a)(1)(B)(i) and 1956(a)(1)(B)(ii)], in violation of 18 U.S.C. Section
                      1956(h).
      Case: 5:18-cr-00094-PAG Doc #: 98 Filed: 10/11/18 2 of 7. PageID #: 810



       2.      With respect to Count 1, the forfeiture provision set forth in the Superseding

Indictment (R. 61) specified, in part, as follows:

                The allegations contained in [Count] 1 . . . are hereby re-alleged and incorporated
       by reference as if fully set forth herein for the purpose of alleging forfeiture pursuant to
       the provisions of 21 U.S.C. § 853. As a result of [this offense], DONTE L. GIBSON
       [and] AUDREY J. GIBSON, aka AUDREY J. MARTIN, . . . defendants herein, shall
       forfeit to the United States any and all property constituting, or derived from, any
       proceeds the defendants obtained, directly or indirectly, as the result of such [violation];
       and, any and all of the defendant’s property used or intended to be used, in any manner or
       part, to commit or to facilitate the commission of such [violation] ... .

       3.      With respect to Count 13, the forfeiture provision set forth in the Superseding

Indictment specified, in part, as follows:

               The allegations contained in [Count] 13 . . . are hereby re-alleged and
       incorporated by reference as if fully set forth herein for the purpose of alleging forfeiture
       pursuant to the provisions of 18 U.S.C. § 982(a)(1). As a result of [this offense], DONTE
       GIBSON, AUDREY GIBSON, [and] LORI MARTIN, . . . defendants herein, shall forfeit
       to the United States all property, real and personal, involved in such [offense], and all
       property traceable to such property ... .

       4.      Change of plea hearings as to defendants Donte Gibson, Audrey Gibson, and Lori

Martin were held on September 24, 2018, September 25, 2018 and October 4, 2018, respectively.

Plea agreements were executed between the parties, and defendants Donte Gibson and Audrey

Gibson entered guilty pleas to Counts 1 and 13 of the Superseding Indictment. (Minutes of

proceedings [non-documents], filed on September 24, 2018 and September 25, 2018,

respectively.) Defendant Lori Martin entered a guilty plea to Count 13 of the Superseding

Indictment. (Minutes of proceedings [non-document], filed on October 4, 2018.)

       5.      With respect to forfeiture, the written plea agreements of defendants Donte

Gibson (R. 80), Audrey Gibson (R. 81), and Lori Miller (R. 87) provided as follows:

       a.)     Defendants Donte Gibson and Audrey Gibson agreed to the forfeiture of the

following properties to the United States:



                                                     2
      Case: 5:18-cr-00094-PAG Doc #: 98 Filed: 10/11/18 3 of 7. PageID #: 811



       •       $148,400.00 U.S. Currency seized on February 8, 2018, at 80 West Waterloo
               Road, Akron, Ohio (storage unit: M42A).

       •       A total of $12,461.00 U.S. Currency seized on February 8, 2018, at 2946 Popham
               Street, Akron, Ohio.

       •       29 round empty magazine and (29) .40 caliber rounds in box, seized on February
               8, 2018, at 2946 Popham Street, Akron, Ohio.

       •       22 round magazine with (12) rounds of .40 caliber ammunition, seized on
               February 8, 2018, at 2946 Popham Street, Akron, Ohio.

       •       $19,960.00 U.S. Currency seized on February 8, 2018, at a residence located on
               Greenbay Drive, Barberton, Ohio. 1

       •       $42,230.79 seized on or about April 18, 2018, pursuant to the execution of a
               federal seizure warrant. The seizure warrant was executed against The RealReal
               User Account Identification Number xxx2598 in the name of AUDREY
               GIBSON.

       •       Proceeds in the amount of $34,479.96 recovered from Community Hall
               Foundation (dba The Civic) on or about June 8, 2018.

       •       0.422851 bitcoin (valued at approximately $2,600.11 on August 14, 2018) stored
               in an application on an i-Phone recovered on February 8, 2018, at 2946 Popham
               Street, Akron, Ohio. The bitcoin was found in a bitcoin.com cell phone
               application under the wallet name “Personal Wallet” with a Wallet ID ending
               xxxxx35bead1.

       b.)     Defendants Donte Gibson, Audrey Gibson, and Lori Martin agreed to the

forfeiture of the following property to the United States:

       •       2946 Popham Street, Akron, Ohio, Permanent Parcel Number: 6800487. The
               legal description of the property is as follows: Situated in the City of Akron,
               County of Summit, and State of Ohio: And known as being the Easterly 60 feet
               between parallel lines of Lot Number Eight Hundred Eighty-three (883), plus the
               Easterly 60 feet between parallel lines of Lot Number Eight Hundred Eighty-four
               (884), plus the Easterly 60 feet between parallel lines of Lot Number Eight
               Hundred Eighty-five (885), except the Northerly 33 feet front and rear of Lot
               Number Eight Hundred Eighty-five (885), in the William A. Johnston’s Coventry


       1
                As part of her plea agreement [R. 87, at ¶ 4(b)], defendant Lori Martin disclaimed
any interest in this $19,960.00 U.S. Currency, consented to its forfeiture and, further, agreed that
she will not contest the forfeiture action instituted by the United States against it.

                                                 3
      Case: 5:18-cr-00094-PAG Doc #: 98 Filed: 10/11/18 4 of 7. PageID #: 812



               Allotment No. 2, as recorded in Plat Book 26, Pages 65-75 inclusive, Summit
               County Records. 2

       6.      With respect to forfeiture, the written plea agreements of defendants Donte

Gibson (R. 80), Audrey Gibson (R. 81), and Lori Miller (R. 87) further provided as follows:

       a.)     Defendants Donte Gibson and Audrey Gibson agreed that the $148,400.00 U.S.

Currency, the $12,461.00 U.S. Currency, the $19,960.00 U.S. Currency, the proceeds of

$34,479.96, and the 0.422851 bitcoin are subject to forfeiture under 21 U.S.C. § 853(a)(1) as

they constitute, or were derived from, proceeds they obtained, directly or indirectly, as the result

of the commission of the violation (drug conspiracy) charged in Count 1 of the Superseding

Indictment.

       b.)     Defendants Donte Gibson and Audrey Gibson agreed that the 29 round empty

magazine, the (29) .40 caliber rounds in box, and the 22 round magazine with (12) rounds of .40

caliber ammunition are subject to forfeiture under 21 U.S.C. § 853(a)(2) as they were used – or

were intended to be used - in any manner or part, to commit or to facilitate the commission of the

violation (drug conspiracy) charged in Count 1 of the Superseding Indictment.

       c.)     Defendants Donte Gibson and Audrey Gibson agreed that the $42,230.79 seized

on or about April 18, 2018, and the real property located at 2946 Popham Street, Akron, Ohio,

are subject to forfeiture: (i) under 21 U.S.C. Section 853(a)(1) as they constitute, or were derived

from, proceeds they obtained, directly or indirectly, as the result of the commission of the

violation (drug conspiracy) charged in Count 1 of the Superseding Indictment; and, (ii) under 18

U.S.C. Section 982(a)(1) as they were involved in the offense (money laundering conspiracy)

charged in Count 13 of the Superseding Indictment, or are traceable to such property.



       2
               Defendant Lori E. Martin is the record owner of this real property.

                                                 4
      Case: 5:18-cr-00094-PAG Doc #: 98 Filed: 10/11/18 5 of 7. PageID #: 813



       d.)     Defendant Lori Martin agreed that the real property located at 2946 Popham

Street, Akron, Ohio, is subject to forfeiture under 18 U.S.C. § 982(a)(1) as it was involved in the

offense (money laundering conspiracy) charged in Count 13 of the Superseding Indictment, or is

traceable to such property.

       7.      Finally, with respect to forfeiture, the written plea agreements of defendants

Donte Gibson (R. 80), Audrey Gibson (R. 81), and Lori Miller (R. 87) provided that they will

take whatever steps are necessary to effectuate the forfeiture of the subject properties to the

United States; including, but not limited to, the execution of whatever agreements, stipulations,
                                                                          3
and/or other documents that are necessary to effectuate the forfeiture.       Also, pursuant to Rule

32.2(b)(4)(A) of the Federal Rules of Criminal Procedure, the defendants consented that this

forfeiture will become final as to them upon the Court’s entry of this Preliminary Order of

Forfeiture.

       8.      Frank Martin, the husband of defendant Lori Martin, is a potential third party

claimant to the following properties: (i) 2946 Popham Street, Akron, Ohio, Permanent Parcel

Number: 6800487; and, (ii) $19,960.00 U.S. Currency seized on February 8, 2018, at a residence

located on Greenbay Drive, Barberton, Ohio. By an Agreement attached hereto as Exhibit #1,

Frank Martin disclaimed any interest in the properties, consented to their forfeiture and, further,

agreed that he will not contest the forfeiture action instituted by the United States against them.

       9.      Based upon the foregoing, and pursuant to Rule 32.2(b) of the Federal Rules of

Criminal Procedure, this Preliminary Order of Forfeiture is entered as follows:



       3
               Particularly, in this regard, defendants Donte Gibson and Audrey Gibson
authorized the IRS to transfer the 0.422851 bitcoin from Wallet ID ending xxxxx35bead1 to a
wallet controlled by the United States. See, R. 80: Plea Agreement of Donte Gibson, at ¶ 7(B);
and, R. 81: Plea Agreement of Audrey Gibson, at ¶ 6(B).

                                                  5
      Case: 5:18-cr-00094-PAG Doc #: 98 Filed: 10/11/18 6 of 7. PageID #: 814



       IT IS ORDERED, ADJUDGED, AND DECREED:

       10.     The United States is authorized to seize the following properties, and they hereby

are forfeited to the United States under 21 U.S.C. § 853(a)(1) for disposition in accordance with

law, subject to the provisions of 21 U.S.C. § 853(n):

       •       $148,400.00 U.S. Currency seized on February 8, 2018, at 80 West Waterloo
               Road, Akron, Ohio (storage unit: M42A).

       •       A total of $12,461.00 U.S. Currency seized on February 8, 2018, at 2946 Popham
               Street, Akron, Ohio.

       •       $19,960.00 U.S. Currency seized on February 8, 2018, at a residence located on
               Greenbay Drive, Barberton, Ohio.

       •       Proceeds in the amount of $34,479.96 recovered from Community Hall
               Foundation (dba The Civic) on or about June 8, 2018. 4

       •       0.422851 bitcoin (valued at approximately $2,600.11 on August 14, 2018) stored
               in an application on an i-Phone recovered on February 8, 2018, at 2946 Popham
               Street, Akron, Ohio. The bitcoin was found in a bitcoin.com cell phone
               application under the wallet name “Personal Wallet” with a Wallet ID ending
               xxxxx35bead1.

       11.     The United States is authorized to seize the following properties, and they hereby

are forfeited to the United States under 21 U.S.C. § 853(a)(2) for disposition in accordance with

law, subject to the provisions of 21 U.S.C. § 853(n):

       •       29 round empty magazine and (29) .40 caliber rounds in box, seized on February
               8, 2018, at 2946 Popham Street, Akron, Ohio.

       •       22 round magazine with (12) rounds of .40 caliber ammunition, seized on
               February 8, 2018, at 2946 Popham Street, Akron, Ohio.




       4
               The Akron Civic Theatre has stated an interest in this $34,479.96 to the extent of
$1,232.00. As of the date of filing of this Preliminary Order of Forfeiture, it is the intent of the
United States to recognize this interest ($1,232.00) in the final order.

                                                  6
      Case: 5:18-cr-00094-PAG Doc #: 98 Filed: 10/11/18 7 of 7. PageID #: 815



       12.     The United States is authorized to seize the following properties, and they hereby

are forfeited to the United States under 21 U.S.C. § 853(a)(1) and 18 U.S.C. § 982(a)(1) for

disposition in accordance with law, subject to the provisions of 21 U.S.C. § 853(n):

       •       $42,230.79 seized on or about April 18, 2018, pursuant to the execution of a
               federal seizure warrant. The seizure warrant was executed against The RealReal
               User Account Identification Number xxx2598 in the name of AUDREY
               GIBSON.

       •       2946 Popham Street, Akron, Ohio, Permanent Parcel Number: 6800487. The
               legal description of the property is as follows: Situated in the City of Akron,
               County of Summit, and State of Ohio: And known as being the Easterly 60 feet
               between parallel lines of Lot Number Eight Hundred Eighty-three (883), plus the
               Easterly 60 feet between parallel lines of Lot Number Eight Hundred Eighty-four
               (884), plus the Easterly 60 feet between parallel lines of Lot Number Eight
               Hundred Eighty-five (885), except the Northerly 33 feet front and rear of Lot
               Number Eight Hundred Eighty-five (885), in the William A. Johnston’s Coventry
               Allotment No. 2, as recorded in Plat Book 26, Pages 65-75 inclusive, Summit
               County Records.

       13.     Pursuant to 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6) of the Federal Rules of

Criminal Procedure, the United States shall publish notice of this Order on an official

government internet site for at least 30 consecutive days.

       14.     Upon completion of publication, this Court will enter a final order in accordance

with 21 U.S.C. § 853(n).

                        11th day of October, 2018.
       SO ORDERED this _____




                                                      /s/ Patricia A. Gaughan
                                                     ____________________________________
                                                     Patricia A. Gaughan, Chief Judge
                                                     United States District Court, N.D. Ohio




                                                 7
